Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-CV-20454-JEM

  WALTER JEOVANY VASQUEZ PAZ, and )
  all others similarly situated under 29 U.S.C. )
  216(b), an individual,                        )
                                                )
                    Plaintiff,                  )
                                                )
          vs.
                                                )
                                                )
  WESTSIDE LAKESHORE, LLC,                      )
  GAL ORON,                                     )
                                                )
                   Defendants.                  )
  _____________________________________ )

         FIRST AMENDED COMPLAINT FOR OVERTIME WAGE VIOLATIONS,
         BREACH OF CONTRACT/COMMON LAW ACTION FOR RECOVERY OF
       UNPAID WAGES RESULTING FROM BREACH OF CONTRACT, AND UNJUST
                              ENRICHMENT1

      Plaintiff, WALTER JEOVANY VASQUEZ PAZ, on behalf of himself and all others

  similarly situated under 29 U.S.C. 216(b), through undersigned counsel, files this First Amended

  Complaint against Defendants, WESTSIDE LAKESHORE, LLC, and GAL ORON and alleges:

                                   JURISDICTION AND VENUE

      1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

      2. The Plaintiff was a resident of Miami-Dade County, Florida at the time that this dispute

         arose.

      3. The Defendant, WESTSIDE LAKESHORE, LLC, is a corporation that regularly

         transacts business within the Southern District of Florida. .
  1
     This First Amended Complaint is being filed pursuant to Fed. R. Civ. P. 15(a)(1)(B). Per the
  rule, a party may amend its pleading once as a matter of course within 21 days after service of a
  responsive pleading or 21 days after service of a motion under Rule 12(b),(e), or (f), whichever
  is earlier, if the pleading is one which requires a responsive pleading. Fed. R. Civ. P. 15(a)(1)(B).
  Defendants have not filed a responsive pleading or served a motion under Rule 12(b)(e) or (f)
  and, as such, Plaintiff amends as a matter of course.
                                                   1 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 2 of 8




     4. The individual Defendant, GAL ORON, is a corporate officer and/or owner and/or

        manager of the Defendant Corporation who ran the day-to-day operations of the

        Corporate Defendant for the relevant time period and was responsible for paying

        Plaintiff’s wages for the relevant time period and controlled Plaintiff’s work and schedule

        and was therefore Plaintiff’s employer as defined by 29 U.S.C. 203 (d).

     5. All acts or omissions giving rise to this dispute took place in Dade County.

                   COUNT I. FEDERAL OVERTIME WAGE VIOLATION


     6. This action arises under the laws of the United States. This case is brought as a collective

        action under 29 USC 216(b). It is believed that the Defendants have employed several

        other similarly situated employees like Plaintiff (i.e. individuals who were remodeling the

        inside of apartments and houses) who have not been paid overtime and/or minimum

        wages for work performed in excess of 40 hours weekly from the filing of this complaint

        back three years.

     7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant

        to The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

        placement).

     8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

        shall employ any of his employees who in any workweek is engaged in commerce or in

        the production of goods for commerce, or is employed in an enterprise engaged in

        commerce or in the production of goods for commerce, for a workweek longer than forty

        hours unless such employee receives compensation for his employment in excess of the

        hours above specified at a rate not less than one and one-half times the regular rate at

        which he is employed.”
                                               2 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 3 of 8




     9. Plaintiff worked for Defendants as a construction remodeler from on or about August 17,

        2017 through on or about January 5, 2019.

     10. Plaintiff was a construction remodeler and his duties included painting, finishing

        sheetrock, installing doors, installing lights, installing panels in the kitchens, welding,

        electricity work and anything else required of the Defendants. As a construction

        remodeler, Plaintiff’s job duties required Plaintiff to use goods and materials such as

        drywall, compound, painting supplies, sheetrock, and screws.

     11. Defendant’s business activities involve those to which the Fair Labor Standards Act

        applies. Both the Defendant’s business and the Plaintiff’s work for the Defendants

        affected interstate commerce for the relevant time period. Plaintiff’s work for the

        Defendants affected interstate commerce for the relevant time period because the

        materials and goods included, but were not limited to the use of drywall, compound,

        painting supplies, sheetrock, and screws, that Plaintiff used on a constant and/or continual

        basis and/or that were supplied to Plaintiff by the Defendants to use on the job moved

        through interstate commerce prior to and/or subsequent to Plaintiff’s use of the same. The

        Plaintiff’s work for the Defendants was actually in and/or so closely related to the

        movement of commerce while Plaintiff worked for the Defendants that the Fair Labor

        Standards Act applies to Plaintiff’s work for the Defendants.

     12. Additionally, Defendants regularly employed two or more employees for the relevant

        time period such as other individuals who were remodeling the inside of apartments and

        houses who handled goods or materials that travelled through interstate commerce, or

        used instrumentalities of interstate commerce, such as drywall, compound, painting

        supplies, sheetrock, and screws, thus making Defendant’s business an enterprise covered

                                               3 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 4 of 8




         under the Fair Labor Standards Act.

      13. Upon information and belief, the Defendant Corporation had gross sales or business done

         in excess of $500,000 annually for the years 2016, 2017, and 2018.

      14. Upon information and belief, the Defendant Corporations’ gross sales or business

         exceeded is expected to exceed $500,000 for the year 2019.

      15. Between the period of on or about on or about August 17, 2017 through on or about

         January 5, 20192, Plaintiff worked an average of 48 hours a week for Defendants and was

         paid an average of $18.75 per hour but was not paid the half-time rate for the hours

         worked over 40 hours in a week as required by the Fair Labor Standards Act. Plaintiff

         therefore claims the half-time overtime rate for the hours worked above 40 in a week.

  16. Between the period of on or about on or about August 17, 2017 through on or about January

      5, 20193, Plaintiff worked a total of 32 hours of overtime for Defendants and was paid an

      average of $0.00 per hour and was not paid the time and a time rate for the hours worked

      over 40 hours in a week as required by the Fair Labor Standards Act. Plaintiff therefore

      claims the time and a half overtime rate for 32 hours.

      17. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as

         required by the Fair Labor Standards Act as Defendants knew of the overtime

         requirements of the Fair Labor Standards Act and recklessly failed to investigate whether

         Defendants’ payroll practices were in accordance with the Fair Labor Standards Act.

         Defendants remain owing Plaintiff these wages since the commencement of Plaintiff’s

         employment with Defendants for the time period specified above.


  2
    Except for two weeks in April 2018 and two weeks in November 2018 of which Plaintiff was
  completely unpaid.
  3
    Two weeks in April 2018 and two weeks in November 2018 for approximately 32 hours.
                                              4 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 5 of 8




      Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

  Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

  proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

  period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

  costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

  Plaintiff requests a trial by jury



      COUNT II. BREACH OF CONTRACT/COMMON LAW ACTION FOR RECOVERY
          OF UNPAID WAGES RESULTING FROM BREACH OF CONTRACT
      .

      COMES NOW PLAINTIFF, through Counsel, and re-adopts the factual and jurisdictional

  statements in paragraphs 1-17 above and further states:

      18. This is an action for Breach of Contract and this Court has jurisdiction for Plaintiff’s

          breach of contract claim.

      19. Plaintiff worked for Defendants as a construction remodeler from on or about August 17,

          2017 through on or about January 5, 2019.

      20. Plaintiff orally contracted for employment with Defendants and Defendants verbally

          agreed to pay Plaintiff approximately $18.75 per hour.

      21. Plaintiff was not compensated for approximately 160 hours of work at the regular rate of

          $18.75 per hour.

      22. As a direct proximate result of Defendants’ action, Plaintiff suffered damages.

      23. Plaintiff therefore brings a claim of breach of contract for said unpaid wages, attorneys’

          fees, court costs, interest, and any other relief that this Court finds reasonable under the

                                                 5 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 6 of 8




         circumstances.

     24. Plaintiff has performed all duties under the contract, and, as such, Defendants have

         breached the contract.

     25. Defendants breached the contract with Plaintiff and, as a result, Plaintiff has been

         damaged.

     26. Defendants remain owing Plaintiff the above-mentioned unpaid wages.



     Wherefore, the Plaintiff requests all damages as allowed by law and reasonable attorney fees

  from the Defendant pursuant to the breach of contract, demands judgment be entered in favor of

  Plaintiff against Defendant for damages along with fees, pursuant to breach of contract and

  Florida Statute § 448.08, Fla. Const. art. X § 24, and any other applicable authority (statute/law,

  etc.), costs, interest, and any other relief that this Court finds reasonable under the circumstances.

  The Plaintiff requests a trial by jury.


                                  COUNT III. UNJUST ENRICHMENT

                                        .
     COMES NOW PLAINTIFF, through Counsel, and re-adopts the factual and jurisdictional

  statements in paragraphs 1-26 above and further states:

     27. This is an action for Unjust Enrichment and this Court has jurisdiction for Plaintiff’s

         breach of contract claim.

     28. Plaintiff reasserts and re-alleges paragraphs 18-26 above regarding Plaintiff’s Claim for

         Breach of Contract (Count II), as such facts also give rise to an action for unjust

         enrichment. Such facts which establish the breach, are also those which have resulted in

         unjust enrichment. Plaintiff seeks this claim in equity based on such facts, should it be

                                                 6 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 7 of 8




        determined he cannot recover at law under a breach theory.

     29. Due to the aforesaid facts (also relevant to Plaintiff’s claim for breach of contract – Count

        II), the Plaintiff has conferred a benefit upon the Defendants. The Defendants have

        knowledge of the benefit conferred and continue to retain that benefit undeservedly.

     30. Defendants voluntarily accepted and retained such benefit, because Plaintiff worked for

        Defendants, Defendants permitted Plaintiff to work for it, Defendants entered into a

        contract with Plaintiff wherein Plaintiff has performed all duties as required under the

        contract, Defendants chose to maximize its own personal profits, and Plaintiff did not

        seek alternative work as he relied on the contract and the terms therein.

     31. It would be inequitable and unjust for Defendants to continue to retain the benefit, as

        Plaintiff conferred a benefit on Defendants which Defendants was legally responsible to

        pay for.

     32. As a direct proximate result of Defendants’ action, Plaintiff suffered damages.

     33. Plaintiff therefore brings a claim of unjust enrichment for said unpaid wages, attorneys’

        fees, court costs, interest, and any other relief that this Court finds reasonable under the

        circumstances.

     34. Plaintiff has performed all duties under the contract, and, as such, Defendants have

        breached the contract.

     35. Defendants breached the contract with Plaintiff and, as a result, Plaintiff has been

        damaged.

     36. Defendant remains owing Plaintiff the above-mentioned unpaid wages.



     Wherefore, the Plaintiff requests all damages as allowed by law and reasonable attorney fees

                                                7 of 8
Case 1:19-cv-20454-JEM Document 13 Entered on FLSD Docket 03/08/2019 Page 8 of 8




  from the Defendant pursuant to the breach of contract, demands judgment be entered in favor of

  Plaintiff against Defendant for damages along with fees, pursuant to breach of contract and

  Florida Statute § 448.08, Fla. Const. art. X § 24, and any other applicable authority (statute/law,

  etc.), costs, interest, and any other relief that this Court finds reasonable under the circumstances.

  The Plaintiff requests a trial by jury.

                                                          Respectfully Submitted,

                                                          J.H. Zidell, Esq.
                                                          J.H. Zidell, P.A.
                                                          Attorney For Plaintiff
                                                          300 71st Street, Suite 605
                                                          Miami Beach, Florida 33141
                                                          Tel: (305) 865-6766
                                                          Fax: (305) 865 – 7167

                                                          By:__/s/ J.H. Zidell__________
                                                             J.H. Zidell, Esq.
                                                             Florida Bar Number: 0010121

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE
  FOREGOING WAS SENT SUBSEQUENT TO E-FILING VIA SAME ON 3/8/19 TO:
                                     ALL CM/ECF RECIPIENTS

                                    OFER M. AMIR, EQUIRE
                              2919 E. COMMERCIAL BOULEVARD
                                 FORT LAUDERDALE, FL 33301
                                   OMAMIR@OMAMIR.COM




                                                 8 of 8
